


EXHIBIT 10.3


THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT
This THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT (the “Agreement”) is
entered into as of February 25, 2014 by and between (i) ARMOUR RESIDENTIAL REIT,
INC., a Maryland corporation (the “REIT”), and (ii) ARMOUR RESIDENTIAL
MANAGEMENT LLC, a Delaware limited liability company (the “Manager”).
RECITALS
WHEREAS, the REIT and Manager are parties to that certain Second Amended and
Restated Management Agreement dated as of June 18, 2012 (the “Second Amended and
Restated Management Agreement”); and
WHEREAS, the parties desire to amend and restate the Second Amended and Restated
Management Agreement, upon the terms and conditions provided herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings assigned to them below:
1.1“Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, that specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), with respect to any specified Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that specified Person, whether by
contract, through the ownership of voting securities or other equity interests
(including partnership or membership interests), or otherwise.
1.2“Agreement” means this Third Amended and Restated Management Agreement, as
the same may be amended from time to time.
1.3“Annual Minimum Fee” means $900,000 for each fiscal year of this Agreement.
1.4“Base Management Fee” shall have the meaning set forth in Section 6.1 of this
Agreement.
1.5“Board of Directors” means the member(s) of the Board of Directors of the
REIT.
1.6“Business Day” means a day on which the banks are opened for business
(Saturdays, Sundays, statutory and civic holidays excluded) in New York, New
York, United States.
1.7“Cause” means, for purposes of a termination of this Agreement by the REIT
without penalty or payment of a Termination Fee, a final determination by a
court of competent jurisdiction (a) that the Manager has materially breached
this Agreement that has a material adverse effect on the REIT and such material
breach has continued for a period of 30 days after receipt by the Manager of
written notice thereof specifying such breach and requesting that the same be
remedied in such 30-day period, (b) that an action taken or omitted to be taken
by the Manager in connection with this Agreement constitutes willful misconduct
or gross negligence that results in material harm to the REIT and such willful
misconduct or gross negligence has not been cured within a period of 30 days
after receipt by the Manager of written notice thereof specifying such willful
misconduct or gross negligence and requesting that the same be remedied in such
30-day period, or (c) that an action taken or omitted to be taken by the Manager
in connection with this Agreement constitutes fraud that results in material
harm to the REIT.
1.8“Code” means the Internal Revenue Code of 1986, as amended.
1.9“Effective Date” means the date of this Agreement.
1.10"Equity Securities" shall have the meaning set forth in Rule 3a11-1 under
the Securities Exchange Act of 1934, as amended.

1

--------------------------------------------------------------------------------




1.11"FHLMC" means the Federal Home Loan Mortgage Corporation (a/k/a Freddie
Mac).
1.12"FNMA" means the Federal National Mortgage Association (a/k/a Fannie Mae).
1.13"GNMA" means the Governmental National Mortgage Administration (a/k/a Ginnie
Mae).
1.14“Governing Instruments” means the articles of incorporation or charter, as
the case may be, and the bylaws of the REIT and its subsidiaries, as those
documents may be amended from time to time.
1.15“Gross Equity Raised” means an amount in dollars calculated as of the date
of determination that is equal to (a) the initial equity capital of the REIT
following the consummation of the Merger, plus (b) equity capital raised in
public or private issuances of the REIT’s Equity Securities (calculated before
underwriting fees and distribution expenses, if any), less (c) capital returned
to the stockholders of the REIT, as adjusted to exclude (d) one-time charges
pursuant to changes in GAAP and certain non-cash charges after discussion
between the Manager and the Board of Directors and approved by a majority of the
Board of Directors. For purposes of the preceding sentence, capital returned to
stockholders shall include (i) the purchase price of Equity Securities
repurchased by the REIT and (ii) dividends paid by the REIT to the extent that
such dividends are deemed a return of capital for tax purposes.
1.16“Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager or any Person directly or indirectly
controlling or controlled by the Manager, and who are otherwise “independent” in
accordance with the REIT’s Governing Instruments and policies and, if
applicable, the rules of any national securities exchange on which the REIT’s
common stock is listed.
1.17“Initial Term” shall have the meaning set forth in Section 10.1 of this
Agreement.
1.18“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
1.19“Manager” shall have the meaning set forth in the Preamble of this Agreement
and shall include any successor thereto (subject to the provisions of Section
13).
1.20“Manager Obligations” shall have the meaning set forth in Section 2.4.2 of
this Agreement and may be limited from time to time in the REIT’s discretion.
1.21“Manager Shareholders” shall have the meaning set forth in Section 2.5 of
this Agreement.
1.22“Merger” means the merger contemplated pursuant to the Merger Agreement.
1.23“Merger Agreement” means that Agreement and Plan of Merger, dated as of July
29, 2009, among the REIT, ARMOUR Merger Sub Corp., a Delaware corporation, and
Enterprise Acquisition Corp., a Delaware corporation.
1.24“Mortgage Assets” means the following assets types of the REIT which the
REIT may determine from time to time shall be solely managed by the Manager:
(i)mortgage securities (or interests therein), including (a) adjustable-rate,
hybrid adjustable-rate and pass-through certificates (including GNMA
certificates, FNMA certificates and FHLMC certificates), (b) collateralized
mortgage obligations, (c) securities representing interests in, or secured by,
agency wrapped mortgages on real property other than pass-through certificates
and CMOs, (d) agency mortgage derivative securities and other agency
mortgage-backed and mortgage collateralized obligations, and (e) mortgage
derivative securities;
(ii)U.S. government issued bills, notes and bonds including general obligations
of the agencies of the U.S. government (including, but not limited to GNMA, FNMA
and FHLMC); and
(iii)short-term investments, including short-term bank certificates of deposit,
short-term U.S. Treasury securities, short-term U.S. government agency
securities, commercial paper, repurchase agreements, short-term CMOs, short-term
asset backed securities and other similar types of short-term investment
instruments, all of which will have maturities or average lives of less than one
(1) year.
1.25"New Initial Term" shall have the meaning set forth in Section 10.1 of this
Agreement.

2

--------------------------------------------------------------------------------




1.26“Non-Renewal Notice” shall have the meaning set forth in Section 10.1 of
this Agreement.
1.27“Notice of Proposal to Negotiate” shall have the meaning set Forth in
Section 10.5 of this Agreement.
1.28“Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
1.29“Real Estate Investment Trust” means a “real estate investment trust” as
defined under the Code.
1.30“REIT” shall have the meaning set forth in the Preamble of this Agreement
and shall include any subsidiary and any successor thereto.
1.31“REIT Provisions of the Code” means Sections 856 through 860 of the Code.
1.32“Renewal Term” shall have the meaning set forth in Section 10.1 of this
Agreement.
1.33“Staton Bell” shall have the meaning set forth in Section 2.5 of this
Agreement.
1.34“Sub-Management Agreement” shall have the meaning set forth in Section 2.5
of this Agreement.
1.35“Termination Fee” means an amount equal to the greater of (a) the Base
Management Fee, calculated immediately prior to the effective date of the
termination of this Agreement pursuant to Section 10.2, for the remainder of the
then-current New Initial Term or Renewal Term and (b) three (3) times the Base
Management Fee paid to the Manager in the preceding full twelve (12) months,
calculated as of the effective date of the termination of this Agreement
pursuant to Section 10.2.
2.General Duties of the Manager.
2.1Services. All services performed by the Manager under this Agreement shall be
subject to the direction and oversight of the Board of Directors. As may be
limited from time to time by the REIT in its discretion, the Manager shall (i)
manage the day-to-day operations of the REIT and perform the services and other
activities described below, and (ii) to the extent directed by the Board of
Directors, perform similar management and services for any subsidiary of the
REIT; provided, however, that nothing herein shall give the Manager the right
(or obligate the Manager) to supervise any other manager engaged by the REIT
(each such other manager, an “Other Manager”), or to manage or otherwise
participate in any way in any securitization transaction undertaken by the REIT
or any joint venture formed by the REIT. Subject to the REIT’s right to retain
Other Managers and the REIT’s right to limit the following duties in its
discretion from time to time to the Mortgage Assets which the REIT determines
from time to time shall be solely managed by the Manager, the Manager shall
perform the following services from time to time as may be required for the
management of the REIT and its assets (other than any such assets solely being
managed by an Other Manager):
2.1.1serving as a consultant to the REIT with respect to the formulation of
investment criteria for assets managed by the Manager and the preparation of
policy guidelines by the Board of Directors for such assets;
2.1.2assisting the REIT in developing criteria for Mortgage Asset purchase
commitments that are consistent with the REIT’s long-term investment objectives
and making available to the REIT its knowledge and experience with respect to
Mortgage Assets managed by the Manager;
2.1.3representing the REIT in connection with certain of the REIT’s purchases,
sales and commitments to purchase or sell Mortgage Assets managed by the Manager
that meet in all material respects the REIT’s investment criteria, including
without limitation by providing repurchase agreement and similar portfolio
management expertise as appropriate in connection therewith;
2.1.4managing the REIT’s Mortgage Assets (other than any Mortgage Assets managed
solely by Other Managers);
2.1.5advising the REIT and negotiating the REIT’s agreements with third-party
lenders for borrowings by the REIT;

3

--------------------------------------------------------------------------------




2.1.6making available to the REIT statistical and economic research and analysis
regarding the REIT’s activities managed by the Manager and the services
performed for the REIT by the Manager;
2.1.7monitoring and providing to the Board of Directors from time to time price
information and other data obtained from certain nationally-recognized dealers
that maintain markets in mortgage assets identified by the Board of Directors
from time to time, and providing data and advice to the Board of Directors in
connection with the identification of such dealers, in each case with respect to
assets managed by the Manager;
2.1.8investing or reinvesting money of the REIT, which the REIT determines from
time to time shall be solely managed by the Manager, in accordance with the
REIT’s policies and procedures;
2.1.9providing executive and administrative personnel, office space and other
appropriate services required in rendering services to the REIT, in accordance
with and subject to the terms of this Agreement;
2.1.10administering the day-to-day operations of the REIT and performing and
supervising the performance of such other administrative functions necessary to
the management of the REIT as may be agreed upon by the Manager and the Board of
Directors, including, without limitation, the collection of revenues and the
payment of the REIT’s debts and obligations from the REIT’s accounts (in each
case in respect of assets managed by the Manager), and the maintenance of
appropriate computer systems and related information technology to perform such
administrative and management functions;
2.1.11advising the Board of Directors in connection with certain policy
decisions (other than any such decisions solely relating to Other Managers);
2.1.12evaluating and recommending hedging strategies to the Board of Directors
and, upon approval by the Board of Directors, engaging in hedging activities on
behalf of the REIT consistent with the REIT’s status as a Real Estate Investment
Trust, in each case in respect of assets managed by the Manager;
2.1.13supervising compliance by the REIT with the REIT Provisions of the Code
and maintenance of its status as a Real Estate Investment Trust (other than in
respect of any assets not managed by the Manager);
2.1.14qualifying and causing the REIT to qualify to do business in all
applicable jurisdictions and obtaining and maintaining all appropriate licenses
(other than in respect of any activities not managed by the Manager);
2.1.15assisting the REIT to retain qualified accountants and tax experts to
assist in developing and monitoring appropriate accounting procedures and
testing systems and to conduct quarterly compliance reviews as the Board of
Directors may deem necessary or advisable (other than any such procedures or
reviews relating solely to Other Managers);
2.1.16assisting the REIT in its compliance with all federal (including, without
limitation, the Sarbanes-Oxley Act of 2002), state and local regulatory
requirements applicable to the REIT in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports,
documents and filings, if any, required under the Securities Exchange Act of
1934, as amended, or other federal or state laws;
2.1.17assisting the REIT in its compliance with federal, state and local tax
filings and reports, and generally enable the REIT to maintain its status as a
Real Estate Investment Trust, including soliciting stockholders, as defined
below, for required information to the extent provided in the REIT Provisions of
the Code;
2.1.18assisting the REIT in its maintenance of an exemption from the Investment
Company Act and monitoring compliance with the requirements for maintaining an
exemption from the Investment Company Act;
2.1.19advising the REIT as to its capital structure and capital raising
activities (other than in respect of capital not to be managed by the Manager);
2.1.20handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the REIT may be involved or to which the REIT may be subject arising out
of the REIT’s day-to-day operations, subject to the approval of the Board of
Directors and excluding any such proceedings or negotiations solely involving
Other Managers;

4

--------------------------------------------------------------------------------




2.1.21engaging and supervising, on behalf of the REIT at the REIT’s request and
at the REIT’s expense, the following, without limitation: independent
contractors to provide investment banking services, leasing services, mortgage
brokerage services, securities brokerage services, other financial services and
such other services as may be deemed by the Board of Directors to be necessary
or advisable from time to time (other than Other Managers, or any of the
foregoing to be utilized in connection with activities being solely conducted by
Other Managers);
2.1.22so long as the Manager does not incur additional costs or expenses, and
the REIT does not incur additional costs or expenses which are not specifically
approved in writing by the REIT, performing such other services as may be
necessary or advisable from time to time for management and other activities
relating to the assets of the REIT as the Board of Directors shall reasonably
request or the Manager shall deem appropriate under the particular
circumstances; and
2.1.23assisting the REIT, upon the REIT’s request therefor, in evaluating the
advantages and disadvantages of the REIT internalizing the functions of the
Manager or of any merger and acquisition transaction that the REIT may elect to
pursue, which also may be subject to approval by the shareholders of the REIT.
2.2Obligations of the Manager.
2.2.1Verify Conformity with Acquisition Criteria. At all times subject to the
direction of the Board of Directors, the Manager shall use commercially
reasonable efforts to provide that each Mortgage Asset acquired by the Manager
for the REIT conforms in all material respects to the acquisition criteria of
the REIT and shall seek to cause each seller or transferor of such Mortgage
Assets to the REIT to make such representations and warranties regarding such
Mortgage Assets as may, in the reasonable judgment of the Manager, be necessary
and appropriate, subject to market custom. In addition, the Manager shall take
such other action as it deems reasonably necessary or appropriate in seeking to
protect the REIT’s investments to the extent consistent with its duties under
this Agreement.
2.2.2Conduct Activities in Conformity with REIT Status and All Applicable
Restrictions. At all times subject to the direction of the Board of Directors
and with reasonable advance notice from the REIT of any pertinent information
relating to any activities of the REIT as may then be conducted by Other
Managers, the Manager shall refrain from any action which would adversely affect
the status of the REIT or, if applicable, any subsidiary of the REIT as a Real
Estate Investment Trust or (i) which would violate any material law, rule or
regulation of any governmental body or agency having jurisdiction over the REIT
or any such subsidiary or (ii) which would otherwise not be permitted by the
REIT’s or such subsidiary’s Governing Instruments, any material operating
policies adopted by the REIT, or any agreements actually known by the Manager,
except in each of clauses (i) and (ii) as could not reasonably be expected to
have a material adverse effect on the REIT. If the Manager is directed to take
any such action by the Board of Directors, the Manager shall promptly notify the
Board of Directors of the Manager’s judgment that such action would adversely
affect such status or cause such violation or not be permitted as aforesaid.
2.2.3Reports. Upon the request of the Board of Directors and at the sole cost
and expense of the REIT, the Manager shall cause an annual compliance report of
the REIT to be prepared by a firm independent of the Manager and its Affiliates
and having the proper expertise to determine compliance with the REIT Provisions
of the Code and related matters. In addition, the Manager shall prepare regular
reports for the Board of Directors, that will review the REIT’s acquisitions of
Mortgage Assets, portfolio composition and characteristics, credit quality (if
applicable), performance and compliance with the REIT’s investment policies and
policies that enable the REIT to maintain its qualification as a Real Estate
Investment Trust and to maintain its exemption from being deemed an “investment
company” under the Investment Company Act; provided that such reports shall only
relate to assets the REIT has determined shall be managed by the Manager.
2.2.4Portfolio Transactions. In placing portfolio transactions and selecting
brokers or dealers, the Manager shall seek to obtain on behalf of the REIT
commercially reasonable terms. In assessing commercially reasonable terms for
any transaction, the Manager shall consider all factors it deems relevant,
including, without limitation, the breadth of the market for the security, the
price of the security, the financial condition and execution capability of the
broker or dealer, and the reasonableness of the commission, if any, both for the
specific transaction and on a continuing basis.
2.3Cooperation of the REIT. The REIT and the Board of Directors shall take such
actions as may reasonably be required to permit and enable the Manager to carry
out its duties and obligations under this Agreement, including, without
limitation, the steps reasonably necessary to allow the Manager to file any
registration statement on behalf of the REIT in a timely manner if the REIT
requests that the Manager do so. The REIT further agrees to use commercially
reasonable efforts to make available to the Manager reasonably available
resources, information and materials reasonably requested by the Manager to
enable the

5

--------------------------------------------------------------------------------




Manager to satisfy its obligations hereunder, including its obligations to
deliver financial statements and any other information or reports with respect
to the REIT. If the Manager is not able to provide a service, or in the
reasonable judgment of the Manager it is not prudent to provide a service,
without the approval of the Board of Directors, then the Manager shall be
excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained; provided, however,
that the Manager shall have promptly advised the Board of Directors in writing
that the Manager is awaiting such approval.
2.4Engagement of Third Parties.
2.4.1Securities Dealers. Subject to the REIT’s right to retain Other Managers
and the REIT’s right to limit the Manager’s authorizations in the REIT’s
discretion from time to time, the Manager is authorized, for and on behalf, and
at the sole cost and expense of the REIT, to employ such securities dealers
(including Affiliates of the Manager) for the purchase and sale of the REIT’s
Mortgage Assets managed by the Manager as may, in the reasonable judgment of the
Manager, be necessary to obtain the best commercially available net results
taking into account such factors as the policies of the REIT, price, dealer
spread, the size, type and difficulty of the transaction involved, the firm’s
general execution and operational facilities and the firm’s risk in positioning
the securities involved. Consistent with this policy, and subject to the
foregoing caveats with respect to the REIT’s rights, the Manager is authorized
to direct the execution of the REIT’s portfolio transactions to dealers and
brokers furnishing statistical information or research deemed by the Manager to
be reasonably necessary to the performance of its investment advisory functions
for the REIT.
2.4.2Other Third Parties. The Manager is authorized to retain, for and on behalf
of the REIT, the services of third parties (including Affiliates of the
Manager), including, without limitation, accountants, legal counsel, appraisers,
insurers, brokers, dealers, transfer agents, registrars, developers, investment
banks, financial advisors, banks and other lenders and others as the Manager
deems reasonably necessary or advisable in connection with the management and
operations of the REIT. The costs and expenses related to the retention of third
parties shall be the sole cost and expense of the REIT except to the extent (i)
the third party is retained to make decisions to invest in and dispose of
Mortgage Assets, provide administrative, data processing or clerical services,
prepare the financial records of the REIT or prepare a report summarizing the
REIT’s acquisitions of Mortgage Assets, portfolio compensation and
characteristics, credit quality (if applicable) or performance of the portfolio,
in each case with respect to assets the REIT has determined shall be managed by
the Manager, in which case it shall be at the sole cost and expense of the
Manager unless otherwise approved by the Board of Directors or (ii) the costs
and expenses are not reimbursable pursuant to Section 7.1 of this Agreement
(collectively, the “Manager Obligations”). Notwithstanding anything in this
Agreement to the contrary, in no event shall the Manager be responsible for any
costs or expenses related to or incurred by any Other Manager.
2.4.3Affiliates. Notwithstanding anything contained in this Agreement to the
contrary, the Manager shall have the right to cause any of its services under
this Agreement to be rendered by the Manager’s employees or Affiliates of the
Manager. The REIT shall pay or reimburse the Manager or its Affiliates (subject
to the foregoing approval) for the reasonable and actually incurred cost and
expense of performing such services by the Affiliate, including, without
limitation, back office support services specifically requested by the REIT if
the costs and expenses of such Affiliate would have been reimbursable under this
Agreement if such Affiliate were an unaffiliated third party, or if such service
had been performed by the Manager itself.
2.5Sub-Management Agreement. The REIT and the Manager expressly acknowledge and
agree that, concurrent with the execution of the First Amended and Restated
Agreement, the Manager entered into the Sub-Management Agreement, by and among
the Manager, Staton Bell Blank Check LLC (“Staton Bell”), and Jeffrey J. Zimmer
and Scott J. Ulm (Messrs. Zimmer and Ulm, together, the “Manager Shareholders”)
(such agreement, the “Sub-Management Agreement”), and nothing to the contrary
contained in this Agreement shall limit the ability of the Manager, Staton Bell,
or the Manager Shareholders to enter into and perform their respective
obligations under such Sub-Management Agreement or otherwise limit the
effectiveness of such Sub-Management Agreement. The REIT represents and warrants
that the Sub-Management Agreement has been duly authorized and approved by all
necessary action of the REIT.
3.Additional Activities.
3.1Other Activities of the Manager. Nothing in this Agreement shall (i) prevent
the Manager or its Affiliates, officers, directors or employees, from engaging
in other businesses or from rendering services of any kind to any other person
or entity, including, without limitation, investing in, or rendering advisory
service to others investing in, any type of mortgage assets or other real estate
investments (including, without limitation, investments that meet the principal
investment objectives of the REIT), whether or not the investment objectives or
policies of any such other person or entity are similar to those of the REIT, or
(ii) in any way bind or restrict the Manager or its Affiliates, officers,
directors or employees from buying, selling or trading any securities

6

--------------------------------------------------------------------------------




or commodities for their own accounts or for the account of others for whom the
Manager or its Affiliates, officers, directors or employees may be acting. The
REIT acknowledges that the Manager will base allocation decisions on the
procedures the Manager and the REIT reasonably and in good faith consider fair
and equitable, including, without limitation, such considerations as investment
objectives, restrictions and time horizon, availability of cash and the amount
of existing holdings. While information and recommendations supplied to the REIT
shall, in the Manager’s reasonable and good faith judgment, be appropriate under
the circumstances and in light of the investment objectives and policies of the
REIT, they may be different from the information and recommendations supplied by
the Manager or any Affiliate of the Manager to other investment companies, funds
and advisory accounts. The REIT shall be entitled to equitable treatment under
the circumstances in receiving information, recommendations and any other
services. However, the REIT recognizes that it is not entitled to receive
preferential treatment as compared with the treatment given by the Manager or
any Affiliate of the Manager to any investment company, fund or advisory account
other than any fund or advisory account which contains only funds invested by
the Manager (and not of any of its clients or customers) or its officers and
directors.
3.2Other Activities of the REIT. Except to the extent expressly set forth in
this Agreement or any other written agreement between the REIT and the Manager,
neither this Agreement nor the relationship between the REIT and the Manager
shall be deemed (i) to limit or restrict the activities of the REIT, its
officers, its employees, or members of its Board of Directors or (ii) impose a
fee or other penalty on the REIT, its officers, its employees, or members of its
Board of Directors for pursuing any such other activities.
3.3Service to the REIT; Execution of Documents. Directors, officers, employees
and agents of the Manager and its Affiliates may serve as trustees, directors,
officers, employees, agents, nominees or signatories for the REIT or any
subsidiary of the REIT, to the extent permitted by the Governing Instruments, as
from time to time amended, or by any resolutions duly adopted by the Board of
Directors pursuant to the Governing Instruments. When executing documents or
otherwise acting in such capacities for the REIT, such persons shall use their
respective titles in the REIT.
4.Bank Accounts. The Manager may establish and maintain one or more bank
accounts in the name of the REIT or any subsidiary of the REIT, and may collect
and deposit into any such account or accounts, and disburse funds from any such
account or accounts in a manner consistent with this Agreement, including,
without limitation, the following: (a) the payment of the Base Management Fee,
(b) the payment (or advance) of reimbursable costs and expenses, and (c) any
other appropriate amounts. The Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the REIT or any subsidiary of
the REIT. One or more of the obligations of the Manager hereunder may be revoked
in whole or in part by the REIT from time to time in its sole discretion.
5.Records; Confidentiality. The Manager shall maintain appropriate and accurate
books of account and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives (including the auditors) of the REIT or any
subsidiary of the REIT at any time during normal business hours. Except in the
ordinary course of business of the REIT, the Manager shall, and shall use
commercially reasonable efforts to cause each of its Affiliates to, keep
confidential any and all information they (or such Affiliates) may obtain from
time to time in connection with the services they (or such Affiliates) render
under this Agreement.
6.Compensation of the Manager.
6.1Base Management Fee. For services rendered under this Agreement, commencing
after the end of the first month of business, the REIT shall pay to the Manager
each month in arrears (by wire transfer of immediately available funds)
compensation equal to 1/12th of the sum of (a) 1.5% of the Gross Equity Raised
up to $1 billion plus (b) 0.75% of the Gross Equity Raised in excess of $1
billion (the “Base Management Fee”) within one (1) Business Day after the end of
such month; provided, however, that the Base Management Fee shall not ever be
less than 1/12th of the Annual Minimum Fee. In the event of a termination of
this Agreement during a calendar month, the Base Management Fee shall be
pro-rated based upon the number of days elapsed in such calendar month prior to
the effective date of such termination. Notwithstanding the foregoing, for such
period of time from the commencement of this Agreement until the date that Gross
Equity Raised is $50.0 million or more, the monthly Base Management Fee shall be
equal to 1/12th of 1% of the Gross Equity Raised without regard to the Annual
Minimum Fee.
6.2No Incentive Management Compensation. The Manager shall not receive any
incentive-based compensation.
7.Expenses of the Manager and the REIT.
7.1Expenses of the Manager. The Manager shall be responsible for the following
expenses:

7

--------------------------------------------------------------------------------




7.1.1employment expenses of the personnel employed by the Manager, including,
without limitation, salaries (base and bonuses alike), wages, payroll taxes and
the cost of employee benefit plans of such personnel (but excluding any stock of
the REIT that the Board of Directors may determine to grant to such personnel,
which stock shall not reduce employment expenses otherwise payable by the
Manager pursuant to this Section 7.1.1 or cause the Manager or the REIT to pay
any payroll taxes in respect thereof); and
7.1.2rent, telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses of the Manager required for the
REIT’s day-to-day operations, including, bookkeeping, clerical and back-office
services provided by the Manager, provided, however, that the REIT shall pay for
supplies applicable to operations (paper, software, presentation materials,
etc.).
7.2Expenses of the REIT. The REIT shall pay all of the costs and expenses of the
REIT and the Manager incurred solely on behalf of the REIT or any subsidiary or
in connection with this Agreement, other than (i) those expenses that are
specifically the responsibility of the Manager pursuant to Section 7.1 of this
Agreement, and (ii) any costs or expenses incurred by the Manager which the REIT
is not required to reimburse pursuant to the provisions of Section 7.3 below.
Without limiting the generality of the foregoing, it is specifically agreed that
the following costs and expenses of the REIT or any subsidiary of the REIT shall
be paid by the REIT and shall not be paid by the Manager and/or the Affiliates
of the Manager (except to the extent of any costs or expenses which the REIT is
not required to reimburse pursuant to the provisions of Section 7.3 below):
7.2.1all costs and expenses associated with the formation and capital raising
activities of the REIT and its subsidiaries, including, without limitation, the
costs and expenses of the preparation of the REIT’s registration statements, and
any and all costs and expenses of any public offering of the REIT, any
subsequent offerings and any filing fees and costs of being a public company,
including, without limitation, filings with the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, the New York Stock
Exchange (and any other exchange or over-the-counter market), among other such
entities;
7.2.2all costs and expenses of the REIT in connection with the acquisition,
disposition, financing, hedging, administration and ownership of the REIT’s or
any subsidiary’s investment assets (including, without limitation, the Mortgage
Assets) and, including, without limitation, costs and expenses incurred in
contracting with third parties, including Affiliates of the Manager (as may be
approved by the REIT pursuant to the terms of this Agreement), to provide such
services, such as legal fees, accounting fees, consulting fees, trustee fees,
appraisal fees, insurance premiums, commitment fees, brokerage fees, guaranty
fees, ad valorem taxes, costs of foreclosure, maintenance, repair and
improvement of property and premiums for insurance on property owned by the REIT
or any subsidiary of the REIT;
7.2.3all costs and expenses relating to the acquisition of, and maintenance and
upgrades to, the REIT’s portfolio analytics and accounting systems (including,
but not limited to Bloomberg);
7.2.4all costs and expenses of money borrowed by the REIT or its subsidiaries,
including, without limitation, principal, interest and the costs associated with
the establishment and maintenance of any credit facilities, warehouse loans and
other indebtedness of the REIT and its subsidiaries (including commitment fees,
legal fees, closing and other costs);
7.2.5all taxes and license fees applicable to the REIT or any subsidiary of the
REIT, including interest and penalties thereon;
7.2.6all legal, audit, accounting, underwriting, brokerage, listing, filing,
rating agency, registration and other fees, printing, engraving, clerical,
personnel and other expenses and taxes of the REIT incurred in connection with
the issuance, distribution, transfer, registration and stock exchange listing of
the REIT’s or any subsidiary’s Equity Securities or debt securities;
7.2.7other than for the Manager Obligations, all fees paid to and expenses of
third-party advisors and independent contractors, consultants, managers and
other agents (other than the Manager) engaged by the REIT or any subsidiary of
the REIT or by the Manager for the account of the REIT or any subsidiary of the
REIT (other than the Manager) and all employment expenses of the personnel
employed by the REIT or any subsidiary of the REIT, including, without
limitation, the salaries (base and bonuses alike), wages, equity based
compensation of such personnel, and payroll taxes;
7.2.8all insurance costs incurred by the REIT or any subsidiary of the REIT and
including, but not limited to, insurance paid for by the REIT to insure the
Manager for liabilities as a result of being the manager for the REIT;

8

--------------------------------------------------------------------------------




7.2.9all custodian, transfer agent and registrar fees and charges incurred by
the REIT;
7.2.10all compensation and fees paid to directors of the REIT or any subsidiary
of the REIT, all expenses of directors of the REIT or any subsidiary of the REIT
(including those directors who are also employees of the Manager), the cost of
directors and officers liability insurance and premiums for errors and omissions
insurance, and any other insurance deemed necessary or advisable by the Board of
Directors for the benefit of the REIT and its directors and officers (including
those directors who are also employees of the Manager), the cost of all meetings
of the REIT’s Board of Directors, and the cost of travel, hotel accommodations,
food and entertainment for all participants in the meetings of the REIT’s Board
of Directors;
7.2.11all third-party legal, accounting and auditing fees and expenses and other
similar services relating to the REIT’s or any subsidiary’s operations
(including, without limitation, all quarterly and annual audit or tax fees and
expenses);
7.2.12all legal, expert and other fees and expenses relating to any actions,
proceedings, lawsuits, demands, causes of action and claims, whether actual or
threatened, made by or against the REIT, or which the REIT is authorized or
obligated to pay under applicable law or its Governing Instruments or by the
Board of Directors;
7.2.13any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the REIT or any subsidiary of the REIT, or
against any trustee, director or officer of the REIT or any subsidiary of the
REIT in his capacity as such for which the REIT or any subsidiary of the REIT is
required to indemnify such trustee, director or officer by any court or
governmental agency, or settlement of pending or threatened proceedings;
7.2.14at all times all travel and related expenses of directors, officers and
employees of the REIT and the Manager incurred in connection with meetings
related to the business of the REIT, attending meetings of the Board of
Directors or holders of securities of the REIT or any subsidiary of the REIT or
performing other business activities that relate to the REIT or any subsidiary
of the REIT, including, without limitation, travel and expenses incurred in
connection with the purchase, financing, refinancing, sale or other disposition
of Mortgage Assets or other investments of the REIT; provided, however, that the
REIT shall only be responsible for a proportionate share of such expenses, as
reasonably determined by the Manager in good faith after full disclosure to the
REIT, in instances in which such expenses were not incurred solely for the
benefit of the REIT;
7.2.15all expenses of organizing, modifying or dissolving the REIT or any
subsidiary of the REIT, costs preparatory to entering into a business or
activity, and costs of winding up or disposing of a business or activity of the
REIT or its subsidiaries;
7.2.16all expenses relating to payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of holders of the securities of the REIT or any
subsidiary of the REIT, including, without limitation, in connection with any
dividend reinvestment plan;
7.2.17all expenses of third parties relating to communications to holders of
Equity Securities or debt securities issued by the REIT or any subsidiary of the
REIT and the other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including
any costs of computer services in connection with this function, the cost of
printing and mailing certificates for such securities and proxy solicitation
materials and reports to holders of the REIT’s or any subsidiary’s securities
and reports to third parties required under any indenture to which the REIT or
any subsidiary of the REIT is a party;
7.2.18subject to Section 7.1, all expenses relating to any office or office
facilities maintained by the REIT or any subsidiary of the REIT (exclusive of
the office of the Manager and/or Affiliates of the Manager), including, without
limitation, rent, telephone, utilities, office furniture, equipment, machinery
and other office expenses for the REIT’s chief financial officer and any other
persons the Board of Directors authorizes the REIT to hire;
7.2.19all costs and expenses related to the design and maintenance of the REIT’s
web site or sites and associated with any computer software or hardware that is
used solely for the REIT;
7.2.20other than for the Manager Obligations, all other costs and expenses
relating to the REIT’s business and investment operations, including, without
limitation, the costs and expenses of acquiring, owning, protecting,

9

--------------------------------------------------------------------------------




maintaining, developing and disposing of Mortgage Assets, including, without
limitation, appraisal, reporting, audit and legal fees;
7.2.21other than for the Manager Obligations, and subject to a line item budget
approved in advance by the Board of Directors all other expenses actually
incurred by the Manager, its Affiliates (as may be approved by the REIT pursuant
to the terms of this Agreement) or their respective officers, employees,
representatives or agents, or any Affiliates thereof (as may be approved by the
REIT pursuant to the terms of this Agreement) which are reasonably necessary for
the performance by the Manager of its duties and functions under this Agreement
(including, without limitation, any fees or expenses relating to the REIT’s
compliance with all governmental and regulatory matters); and
7.2.22all other expenses of the REIT or any subsidiary of the REIT that are not
the responsibility of the Manager under Section 7.1 of this Agreement.
7.3Expense Reimbursement to the Manager. Costs and expenses incurred by the
Manager on behalf of the REIT or its subsidiaries shall be reimbursed in cash
monthly to the Manager within five (5) Business Days of receipt by the REIT from
the Manager of a statement of such costs and expenses. Cost and expense
reimbursement to the Manager shall be subject to adjustment at the end of each
calendar year in connection with the annual audit of the REIT.
8.Limits of Manager Responsibility: Indemnity.
8.1Limits of Manager Responsibility. The Manager shall have the responsibility
under this Agreement to render the services specifically called for under this
Agreement and shall not be responsible for any action of the Board of Directors
in following or declining to follow any advice or recommendations of the
Manager, including, without limitation, as set forth in Section 2.2.2 of this
Agreement. The Manager and its Affiliates, directors, officers, stockholders,
equity holders, employees, representatives and agents, and any Affiliates
thereof, shall not be liable to the REIT (including, without limitation, any
stockholder thereof), any issuer of mortgage securities, any subsidiary of the
REIT, its subsidiary’s stockholders, the Board of Directors, any credit-party,
any counter-party under any agreement or any other person whatsoever for any
acts or omissions, errors of judgment or mistakes of law by the Manager or its
Affiliates, directors, officers, employees, representatives or agents, or any
Affiliates thereof, under or in connection with this Agreement, except in the
event that the Manager was grossly negligent, acted with reckless disregard or
engaged in willful misconduct or fraud while discharging its duties under this
Agreement.
8.2Indemnification. The REIT and its subsidiaries shall reimburse, indemnify and
hold harmless the Manager and its Affiliates, directors, officers, stockholders,
equity holders, employees, representatives and agents, and any Affiliates
thereof from and against any and all expenses, losses, costs, damages,
liabilities, demands, charges and claims of any nature whatsoever, actual or
threatened (including, without limitation, reasonable attorneys’ fees), arising
from or in respect of any acts or omissions, errors of judgment or mistakes of
law (or any alleged acts or omissions, errors of judgment or mistakes of law)
performed or made while acting in any capacity contemplated under this Agreement
or pursuant to any underwriting agreement or similar agreement to which Manager
is a party that is related to the REIT’s activities. The REIT shall make
payments required by this Section 8.2 in advance upon a receipt from the Manager
of an undertaking to repay such amounts if the Manager is ultimately found not
to be entitled to indemnification pursuant to this Agreement. Notwithstanding
the foregoing, the REIT shall have no indemnification obligation under this
Section 8.2 in the event that the Manager is ultimately found to have been
grossly negligent, acted with reckless disregard or engaged in willful
misconduct or fraud while discharging its duties under this Agreement.
9.No Joint Venture. The REIT and the Manager are not partners or joint venturers
with each other, and nothing in this Agreement shall be construed to make them
such partners or joint venturers or impose any liability as such on any of them.
The Manager is an independent contractor and, except as expressly provided or
authorized in this Agreement, shall have no authority to act for or represent
the REIT.
10.Effectiveness; Termination.
10.1Effectiveness. The First Amended and Restated Agreement became effective on
November 6, 2009 and had an initial term of five (5) years expiring on November
6, 2014 (the "Initial Term"). The Second Amended and Restated Agreement became
effective on June 18, 2012 and had an initial term of ten (10) years expiring on
June 18, 2022, which will remain the initial term under this Agreement (the “New
Initial Term”). Following the New Initial Term, this Agreement shall
automatically extend for successive five (5)-year terms (each, a “Renewal
Term”), unless either party gives 180 days’ written notice prior to the
expiration of the New Initial Term or any Renewal Term to the respective other
party of such first party’s intent not to renew the then-current term (any such
notice, a “Non-Renewal Notice”); provided, however, that if the REIT pays the
Final Payment (as such term is defined in the Sub-Management Agreement) to
Staton Bell pursuant to the terms of the Sub-Management Agreement, the
then-current Renewal Term shall automatically be extended as necessary so that
it expires five (5) years from the date on which such

10

--------------------------------------------------------------------------------




Final Payment was made; provided, further, that the REIT may give a Non-Renewal
Notice to the Manager, if any of the stock of the REIT is publicly traded, only
if at least two-thirds of all of the Independent Directors or the holders of a
majority of the outstanding shares of common stock of the REIT (other than those
shares held by the Manager or its Affiliates) agree that (i) there has been
unsatisfactory performance by the Manager that is materially detrimental to the
REIT and its subsidiaries or (ii) the compensation payable to the Manager
hereunder is unfair; provided further, however, that in the event that the REIT
gives a Non-Renewal Notice to the Manager under clause (ii) above, such
Non-Renewal Notice, and its effectiveness, shall be subject to Section 10.5.
This Agreement may be terminated during the New Initial Term or any Renewal Term
only in accordance with the provisions of Sections 10.2, 10.3 and 10.4 or 13.1
(as applicable).
10.2Early Termination without Cause.
10.2.1The REIT may not terminate the Agreement during the New Initial Term,
except for Cause or in connection with (i) a merger, consolidation or
reorganization, pursuant to which the REIT is not the surviving entity, (ii) a
sale of all or substantially all the assets of the REIT (iii) an acquisition,
directly or indirectly, of 50% or more of the then issued and outstanding common
stock of the REIT or the power, by agreement or otherwise, to elect or appoint a
majority of the Board of Directors, or (iv) a liquidation of the REIT ((i),
(ii), (iii) and (iv) each, a “Corporate Event”). After the New Initial Term, the
REIT may terminate the agreement without Cause upon 180 days’ prior written
notice to the Manager and subject to payment of the Termination Fee pursuant to
Section 10.4 (except as otherwise provided in Section 13.1). A Corporate Event
during the New Initial Term or thereafter, which gives rise to or results in a
termination of this Agreement or a material diminution of the Manager's duties
or aggregate compensation (other than as voluntarily agreed by the Manager),
shall be deemed a termination without Cause and subject to the payment of the
Termination Fee pursuant to Section 10.4.
10.2.2The Manager may terminate the agreement at any time and for any reason
upon 180 days’ prior written notice to the REIT.
10.3Early Termination for Cause. Notwithstanding the provisions of Section
10.2.1, or any other provision of this Agreement to the contrary, the REIT may
terminate the agreement for Cause at any time and without paying any Termination
Fee, effective immediately upon written notice.
10.4Payments In Connection With Termination.
10.4.1Payments By the REIT. Following any termination of this Agreement by the
REIT or the Manager, the REIT shall pay the following amounts to the Manager (by
wire transfer of immediately available funds to such bank account as is
designated by the Manager to the REIT in writing) not later than five (5)
Business Days after the effective date of such termination:
i.all reimbursable costs and expenses permitted under the Agreement (to the
extent not previously reimbursed to the Manager), if any, as of the date of the
effectiveness of such termination of this Agreement; and
ii.either (a) if this Agreement was terminated by the REIT for Cause pursuant to
Section 10.3, any Base Management Fee due and not yet paid to the Manager, (as
pro-rated pursuant to Section 6.1 through the date of the effectiveness of such
termination of this Agreement) or (b) if this Agreement was terminated by the
REIT without Cause pursuant to Section 10.2.1, and subject to the provisions of
Section 13.1, the Termination Fee (as calculated through the effective date of
such termination of the Agreement).
10.4.2Payments By the Manager. For the avoidance of doubt, following any
termination of this Agreement by the Manager, no fees or other payment shall be
due from the Manager to the REIT except as otherwise expressly provided in this
Agreement.
10.5Renegotiation of Compensation. In the event that a Non-Renewal Notice is
given by the REIT to the Manager in connection with a determination pursuant to
clause (b)(ii) of Section 10.1 that the compensation payable to the Manager is
unfair, the Manager shall have the right to renegotiate such compensation by
delivering to the REIT, no fewer than 45 days prior to the prospective
expiration of the New Initial Term or Renewal Term then in effect, as
applicable, written notice (any such notice, a “Notice of Proposal to
Negotiate”) of its intent to renegotiate its compensation under this Agreement.
Thereupon, the REIT (represented by the Independent Directors if any of the
stock of the REIT is publicly traded) and the Manager shall endeavor to
negotiate the revised compensation payable to the Manager under this Agreement.
In the event that the Manager and the REIT, including, if any of the stock of
the REIT is publicly traded, at least two-thirds of all of the Independent
Directors, agree to the

11

--------------------------------------------------------------------------------




terms of the revised compensation to be payable to the Manager within 45 days
following the receipt of the Notice of Proposal to Negotiate, the Non-Renewal
Notice shall be deemed of no force and effect and this Agreement shall continue
in full force and effect on the terms stated in this Agreement, except that the
compensation payable to the Manager hereunder shall be the revised compensation
then agreed upon by the parties to this Agreement. The REIT and the Manager
agree to execute and deliver an amendment to this Agreement setting forth such
revised compensation promptly upon reaching an agreement regarding same. In the
event that the REIT and the Manager are unable to agree to the terms of the
revised compensation to be payable to the Manager during such 45-day period,
this Agreement shall terminate, such termination to be effective on the
expiration of the New Initial Term or Renewal Term then in effect, as
applicable.
11.Action Upon Termination. In connection with any termination of this
Agreement, the Manager shall promptly:
11.1.1pay over to the REIT or any subsidiary of the REIT all money collected and
held for the account of the REIT or any subsidiary of the REIT by the Manager
pursuant to this Agreement;
11.1.2deliver to the REIT an accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board of
Directors with respect to the REIT or any subsidiary of the REIT;
11.1.3deliver to the REIT all property and documents of the REIT or any
subsidiary of the REIT then in the custody of the Manager;
11.1.4assign to the REIT any authorized agreements the Manager executed in its
name on behalf of the REIT (and obtain the counter-parties’ consent thereto);
and
11.1.5assign to the REIT all proprietary information with respect to the REIT,
including, without limitation, software, models, intellectual property,
licenses, tradenames and trademarks (but subject to the limitations set forth in
Section 28 hereof).
12.Survival of Obligations. The REIT’s obligation to make payments hereunder and
the limitations set forth herein shall survive the termination of this
Agreement. The covenants and agreements of the Manager contained herein (for
expenses through the effective date of termination) shall survive the
termination of this Agreement.
13.Assignments.
13.1Assignment by the Manager. This Agreement shall terminate automatically in
the event that the Manager assigns all or any part of this Agreement (including,
without limitation, any transfer or assignment by operation of law), unless such
assignment is consented to in advance in writing by the REIT. In the event an
assignment by the Manager is consented to by the REIT, in accordance with this
Section 13.1, such assignment shall bind the assignee under this Agreement in
the same manner as the Manager is bound, and the Manager shall be released from
all of its obligations, duties and responsibilities under this Agreement and all
liability therefore and in respect hereof accruing on or after that date. In
addition, the assignee shall execute and deliver to the REIT a counterpart of
this Agreement naming such assignee as Manager, and the REIT shall deliver to
the assigning Manager a duly executed instrument evidencing the release of the
assigning Manager from such obligations, duties and responsibilities as
aforesaid.
14.Release of Money or Other Property Upon Written Request. The Manager agrees
that any money or other property of the REIT or any subsidiary of the REIT held
by the Manager under this Agreement shall be held by the Manager as custodian
for the REIT or such subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the REIT or such subsidiary.
14.1Procedures. Upon the receipt by the Manager of a written request signed by a
duly authorized officer of the REIT or an authorized member of the Board of
Directors requesting the Manager to release to the REIT or any subsidiary of the
REIT any money or other property then held by the Manager for the account of the
REIT or any subsidiary of the REIT under this Agreement, the Manager shall
release such money or other property to the REIT or such subsidiary of the REIT
within a reasonable period of time, but in no event later than the earlier to
occur of (i) thirty (30) days following such request, or (ii) the date of the
termination of this Agreement.
14.2Limitations. The Manager and its Affiliates, directors, officers,
stockholders, equity holders, employees, representatives and agents, and any
Affiliates thereof, shall not be liable to the REIT, any subsidiaries of the
REIT, the Board of Directors or the REIT’s or its subsidiaries’ stockholders for
any acts performed or omissions to act by the REIT or any subsidiary

12

--------------------------------------------------------------------------------




of the REIT in connection with the money or other property released to the REIT
or any subsidiary of the REIT in accordance with this Section 14, except in the
event that the Manager was grossly negligent, acted with reckless disregard or
engaged in willful misconduct or fraud while discharging its duties under this
Agreement.
14.3Indemnification. The REIT and any subsidiary of the REIT shall indemnify the
Manager and its Affiliates, directors, officers, stockholders, equity holders,
employees, representatives and agents, and any Affiliates thereof, against any
and all expenses, costs, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever, which arise in connection with the Manager’s
release of such money or other property to the REIT or any subsidiary of the
REIT in accordance with the terms of this Section 14, except in the event that
the Manager was grossly negligent, acted with reckless disregard or engaged in
willful misconduct or fraud while discharging its duties under this Agreement.
Indemnification pursuant to this provision shall be in addition to any right of
the Manager and its Affiliates, directors, officers, stockholders, equity
holders, employees, representatives and agents, and any Affiliates thereof, to
indemnification under Section 8 of this Agreement.
15.Representations, Warranties and Covenants.
15.1REIT in Favor of the Manager. The REIT hereby represents and warrants to the
Manager as follows:
15.1.1Due Formation. The REIT is duly organized, validly existing and in good
standing under the laws of Maryland, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the REIT and its subsidiaries,
taken as a whole. The REIT does not do business under any fictitious business
name.
15.1.2Power and Authority. The REIT has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required under this Agreement. Except as shall
have been obtained, no consent of any other person, including, without
limitation, stockholders and creditors of the REIT, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the REIT in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required under this Agreement. This Agreement has been, and each instrument or
document required under this Agreement will be, executed and delivered by a duly
authorized officer of the REIT, and this Agreement constitutes, and each
instrument or document required under this Agreement when executed and delivered
under this Agreement will constitute, the legally valid and binding obligation
of the REIT enforceable against the REIT in accordance with its terms.
15.1.3Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the REIT, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the REIT, or the Governing
Instruments of, or any securities issued by, the REIT or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the REIT is a party or by which the REIT or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the REIT and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the pledge of amounts payable
to the Manager under this Agreement to secure the Manager’s obligations to its
lenders).
15.2Manager in Favor of the REIT. The Manager hereby represents and warrants to
the REIT as follows:
15.2.1Due Formation. The Manager is duly organized, validly existing and in good
standing under the laws of Delaware, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager and its subsidiaries,
taken as a whole. The Manager does not do business under any fictitious business
name.
15.2.2Power and Authority. The Manager has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and

13

--------------------------------------------------------------------------------




all obligations required under this Agreement. Except as shall have been
obtained, no consent of any other person including, without limitation,
stockholders and creditors of the Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Manager in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required under this
Agreement. This Agreement has been and each instrument or document required
under this Agreement will be executed and delivered by a duly authorized officer
of the Manager, and this Agreement constitutes, and each instrument or document
required under this Agreement when executed and delivered under this Agreement
will constitute, the legally valid and binding obligation of the Manager
enforceable against the Manager in accordance with its terms.
15.2.3Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Manager, or the governing
instruments of, or any securities issued by, the Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Manager and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage indenture, lease, contract or other
agreement, instrument or undertaking.
15.2.4No Limitations. The personnel of the Manager providing services to the
REIT on the Manager’s behalf pursuant to this Agreement will be free of legal
and contractual impediments to their provision of services pursuant to the terms
of this Agreement.
16.Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when (1) delivered by hand, (2) otherwise delivered by reputable
overnight courier against receipt therefor, or (3) upon actual receipt of
registered or certified mail, postage prepaid, return receipt requested. The
parties may deliver to each other notice by electronically transmitted facsimile
copies or electronically transmitted mail (i.e., e-mail), provided that such
facsimile or e-mail notice is followed within 24 hours by any type of notice
otherwise provided for in this Section 16. Any party may alter the address or
other contact information to which communications or copies are to be sent by
giving notice of such change of address or other contact information in
conformity with the provisions of this Section 16 for the giving of notice. Any
notice shall be duly addressed to the parties as follows:
16.1If to the REIT:
James R. Mountain
ARMOUR Residential REIT, Inc.
3001 Ocean Drive, Suite 201
Vero Beach, FL 32963
Telecopy: (561) 348-2408
E-mail: jrm@armourllc.com
with a copy given in the manner prescribed above, to:
Akerman LLP
One Southeast Third Avenue, 25th Floor
SunTrust International Center
Miami, FL 33131
Telecopy: (305) 374-5095

14

--------------------------------------------------------------------------------




Attn.: Bradley D. Houser, Esq.
E-mail: bradley.houser@akerman.com
16.2If to the Manager:
Jeffrey Zimmer
ARMOUR Residential Management, LLC
3001 Ocean Drive, Suite 201
Vero Beach, FL 32963
Telecopy: (561) 348-2408
E-mail: jz@armourllc.com
17.Binding Nature of Agreement: Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided in this
Agreement.
18.Entire Agreement. This Agreement and the Sub-Management Agreement contain the
entire agreement and understanding among the parties hereto with respect to the
subject matter of this Agreement and the Sub-Management Agreement, and supersede
all prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter of this Agreement and the Sub-Management
Agreement. The express terms of this Agreement and the Sub-Management Agreement
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms of this Agreement or the Sub-Management
Agreement. This Agreement may not be modified or amended other than in
accordance with Section 27.
19.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES TO THE CONTRARY.
20.Jurisdiction; Waiver of Jury Trial. Any proceeding or action based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby shall be brought in any state court of the State of Florida or, in the
case of claims to which the federal courts have subject matter jurisdiction, any
federal court of the United States of America, in either case, located in the
State of Florida, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such proceeding or action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the proceeding or
action shall be heard and determined only in any such court, and agrees not to
bring any proceeding or action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any action, suit or proceeding brought pursuant to
this Section 20. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT.
21.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Except as otherwise provided in this Agreement, the rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision hereunder shall be effective unless it is in writing and is signed by
the party asserted to have granted such waiver.
22.Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed part of this
Agreement.

15

--------------------------------------------------------------------------------




23.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts of this Agreement, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
24.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
25.Gender. Words used herein regardless of the number and gender specifically
used shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
26.Attorneys’ Fees. Should any action or other proceeding be necessary to
enforce any of the provisions of this Agreement or the various transactions
contemplated hereby, the prevailing party will be entitled to recover its actual
reasonable attorneys’ fees and expenses from the non-prevailing party.
27.Amendments. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by all of the parties.
The parties hereto expressly acknowledge that no consent or approval of the
REIT’s stockholders is required in connection with any amendment, modification
or change to this Agreement.
28.Authority. Each signatory to this Agreement warrants and represents that such
signatory is authorized to sign this Agreement on behalf of and to bind the
party on whose behalf such signatory is signing this Agreement.


[Signature page follows.]
    











16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
“REIT”
ARMOUR RESIDENTIAL REIT, INC.,
a Maryland corporation
By: /s/ James R. Mountain    
Name: James R. Mountain
Title: Chief Financial Officer
“MANAGER”
ARMOUR RESIDENTIAL MANAGEMENT LLC,
a Delaware limited liability company
By: /s/ Jeffrey J. Zimmer    
Name: Jeffrey J. Zimmer
Title: Managing Member




